        Case 1:20-cv-11427-DJC Document 14 Filed 09/18/20 Page 1 of 15




                        UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
ROBERT E. KEANE, JR.,                )
                                     )
            Plaintiff,               )   C.A. No. 1:20-CV-11427-DJC
                                     )
v.                                   )
                                     )
ALPS FUND SERVICES, INC.             )
DST SYSTEMS, INC. and                )
SS&C TECHNOLOGIES, INC.,             )
                                     )
            Defendants.              )
                                     )

   DEFENDANTS ALPS FUND SERVICES, INC., DST SYSTEMS, INC. AND SS&C
            TECHNOLOGIES, INC.’S BRIEF IN SUPPORT OF
                 MOTION TO COMPEL ARBITRATION




                                    Respectfully submitted,

                                    ALPS FUND SERVICES, INC.,
                                    DST SYSTEMS, INC., &
                                    SS&C TECHNOLOGIES, INC.

Dated: September 18, 2020       By: ___/s/ Jeffrey A. Fritz________
                                    Jeffrey A. Fritz (BBO# 658195)
                                    FISHER & PHILLIPS LLP
                                    200 State Street, 7th Floor
                                    Boston, Massachusetts 02109
                                    Tel: (617) 722-0044
                                    Fax: (617) 532-5899
                                    jfritz@fisherphillips.com

                                    Its Attorneys
         Case 1:20-cv-11427-DJC Document 14 Filed 09/18/20 Page 2 of 15




                                            I. Introduction

        Under the Federal Arbitration Act (“FAA”) 9 U.S.C. § 1 et seq., and the Massachusetts

Uniform Arbitration Act, M.G.L. c. 251 § 2(a), Defendants ALPS Fund Services, Inc., DST

Systems, Inc., and SS&C Technologies, Inc. are entitled to an order compelling Plaintiff Robert

Keane to arbitrate all his employment claims under the terms of the DST Arbitration Program

Agreement (“APA”).

        Plaintiff voluntarily entered into the APA at the start of his employment.1 The APA

informed Plaintiff that “[a]greement to this APA by an Associate is entirely voluntary because all

Associates have the right to opt out in writing within 30 days after receipt of notice of and access

to this APA.” (Roustio Dec., ¶7, Exhibit B, APA at 4.) It informed Plaintiff and other employees

that “[t]his APA creates a contract that binds DST and each Associate to arbitrate employment-

related legal claims. . .” (See id. at 5.) It even expressly “encourage[d] Associates, if they desire,

to secure advice from an attorney or any other person regarding this APA and their right to opt out

of this APA.” (See id. at 4.) Plaintiff did not opt out and thereby agreed to arbitrate “all legal

claims arising out of or relating to employment.” (See id. at 3)

        The enforcement of employment arbitration agreements is routine and mandated under

both Federal and Massachusetts law. Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 26-

27 (1991); Freitas v. Comcast Cable Commc’ns Mgmt. LLC, No. 19-12470-PBS, 2020 WL

1495884 (D. Mass. 2020); Barrasso v. Macy’s Retail Holdings, Inc., No. 15-13098-ADB, 2016

WL 1449567 (D. Mass. 2016); Joule, Inc. v. Simmons, 459 Mass. 88 (2011).



1
 While this Arbitration Agreement is voluntary, the law so strongly favors arbitration that an agreement is
enforceable even if required as a condition of employment. See, e.g., Gilmer v. Interstate/Johnson Lane
Corp., 500 U.S. 20, 26-27 (1991).

                                                                                               1|Page
         Case 1:20-cv-11427-DJC Document 14 Filed 09/18/20 Page 3 of 15




       In this case, the existence of the arbitration agreement is established beyond dispute by the

Statement of Material Facts. (See infra at 3-8.) Plaintiff has identified no ground to dispute the

agreement. There is no valid ground to do so. The arbitration agreement at issue was introduced

by Defendant DST in July 2016 as an updated arbitration program agreement. Prior to the updated

agreement, federal and state courts in Missouri (location of DST’s headquarters) enforced the

previous substantially identical DST arbitration agreement with the same 30-day opt out

provision. Zanders v. DST Systems, Inc., No. 09-0521-CV-W-GAF (W.D.Mo. Feb. 5, 2010)

(attached hereto as Exhibit A); Hang and Xiong v. DST Systems, Inc., No. 1316-CV12273 (Jackson

Co. Cir. Ct., Aug. 28, 2013) (attached hereto as Exhibit B).

       Plaintiff’s Petition alleges Defendants failed to pay him “earned commissions.” Count I

alleges violation of the Massachusetts Wage Act (M.G.L. c. 149 § 148). Count II alleges breach

of contract. There is no doubt these claims are covered by the APA, which states “[t]his APA

covers all legal claims arising out of or relating to employment” and then proceeds to specifically

reference “overtime or other compensation disputes; . . . breach of contract; and other statutory or

common law claims.” (Roustio Dec., ¶7, Exhibit B, APA at 3)

       In addition to the claims in the Petition, Plaintiff has filed a separate age discrimination

complaint with the Massachusetts Commission Against Discrimination (“MCAD”). (Roustio

Dec., ¶ 17, Ex. E) Under clear Massachusetts Supreme Judicial Court authority, Defendants also

are entitled to an order compelling Plaintiff to arbitrate the age discrimination claims pending

before the MCAD. See Joule, Inc. v. Simmons, 459 Mass. 88 (2011). The APA expressly covers

“employment discrimination . . . based on federal, state or local statute.” (Roustio Dec., ¶7, Exhibit

B, APA at 3)




                                                                                           2|Page
        Case 1:20-cv-11427-DJC Document 14 Filed 09/18/20 Page 4 of 15




       Accordingly, Defendants are entitled to: (a) dismissal, or alternatively a stay, of the

pending action; and (b) an order compelling plaintiff to arbitrate all employment claims covered

by the APA in a single arbitration, including without limitation, the commission claims in the

pending action and the age discrimination claims in the pending MCAD complaint.

                                II. Statement of Material Facts

   1. The three named defendants, which Plaintiff alleges were his joint employer, are the
      following corporations:

           a. Defendant ALPS Fund Services, Inc. (“ALPS”). ALPS is a corporation with
              headquarters in Denver, Colorado, which provides asset servicing solutions to
              financial services industry clients and other clients located both inside and outside
              the State of Colorado. ALPS is a wholly owned subsidiary of ALPS Holdings, Inc.,
              which is a wholly owned subsidiary of Defendant DST Systems, Inc. (Roustio Dec.,
              ¶ 3)

           b. Defendant DST Systems, Inc. (“DST”). DST is a corporation with headquarters in
              Kansas City, Missouri, which provides automated recordkeeping and other
              automated information processing and computer software services to financial
              services industry clients and other clients located both inside and outside the State
              of Missouri. DST is a wholly owned subsidiary of defendant SS&C Technologies,
              Inc. (Roustio Dec., ¶4)

           c. SS&C Technologies, Inc. (“SS&C”). SS&C is a corporation with headquarters in
              Windsor, Connecticut, which provides software and software-enabled services to
              financial services industry clients and other clients located both inside and outside
              the State of Connecticut. SS&C is the parent of DST. (Roustio Dec., ¶5)

   2. On July 15, 2016, DST implemented the DST Arbitration Program Agreement (“APA”),
      which applied to Plaintiff Keane when he started employment in December 2016 and which
      is the subject of the pending motion to compel arbitration. (Roustio Dec., ¶7, Exhibit B)

   3. The APA was implemented “as a single uniform program across the enterprise of DST
      Systems, Inc.,” covering claims by employees against “DST Systems, Inc.” and “any DST
      affiliated entity.” (Roustio Dec., ¶8, Exhibit B)

   4. On December 6, 2016, ALPS, offered Plaintiff employment as a Director of National
      Accounts. (Roustio Dec., ¶10, Exhibit C)

   5. On December 12, 2016, Plaintiff accepted the job offer and started employment with ALPS
      on December 19, 2016. (Roustio Dec., ¶11, Exhibit C)



                                                                                        3|Page
         Case 1:20-cv-11427-DJC Document 14 Filed 09/18/20 Page 5 of 15




    6. In the “on boarding” process for new employees such as Plaintiff, ALPS uses Workday,
       which is an electronic human resources recordkeeping system. Employees create a private
       personal password and then use the password to log into Workday through the internet for
       various recordkeeping actions, such as emergency contacts, personal information, initial
       tax withholding elections, timekeeping, and performance reviews. (Cone Dec., ¶2)

    7. On December 14, 2016, at 8:21 a.m. PST,2 as part of the onboarding process for Plaintiff,
       a welcome email was sent to Plaintiff’s home email address at
       robertekeanejr@comcast.net welcoming him to employment. The email asked him to log
       into Workday, create a private password, and start the “onboarding” process. The full email
       read as follows:
               Welcome to DST! We are so glad you decided to join us!
               We are busy at work here preparing for your arrival and would like
               for you to get ready as well. DST utilizes an electronic onboarding
               system called Workday to help you get some things in order to join
               us.

               Please log in to Workday and complete a few tasks. Don’t worry,
               you won’t have to print anything, we will direct you to a couple of
               items online and help you get your paperwork in order so you can
               start off ready to go.

               Click here to log on and follow these steps:

               https://wd5.myWorkday.com/dst/login.flex

               User Name will be your Employee ID: 214171

               Password:

               •    1st initial of your legal first name capitalized

               •    1st initial of your legal last name capitalized

               •    The two digits of your birth month

               •    The last two digits of your birth year

               •    Exclamation point

               Example John Doe/September 1988 = JD0988!


2
  The Data Center for Workday records is located in Portland, Oregon, which resulted in Workday records
reflecting PST times during December 2016. Plaintiff resided in Massachusetts. Presumably, he was in
the EST time zone at the time of his activities recorded in Workday in December 2016.

                                                                                            4|Page
     Case 1:20-cv-11427-DJC Document 14 Filed 09/18/20 Page 6 of 15




           After logging in you will be required to change your password.

           Go ahead and login to get started!

           Need help?
           Call our People Center at 1-800-874-0174 (anytime M-F from 7am-
           7pm CT).

           See you soon!

(Cone Dec., ¶ 3, Exhibit A)

8. On December 14, 2016, at 3:29 p.m. PST, Plaintiff logged into Workday using the
   temporary password, received a message that he was required to change his temporary
   password, and, at 3:31 p.m. PST, Plaintiff created his own private personal password. (Cone
   Dec., ¶ 4, Exhibit B)

9. Since Plaintiff created his private personal password on December 14, 2016, at 3:31 p.m.
   PST, he never changed it during the time period of his employment through February 24,
   2020, when he was notified of the termination of his employment in a force reduction.
   (Cone Dec., ¶5)

10. During the time period from December 14, 2016 through February 24, 2020, Plaintiff used
    his password on 79 occasions to log into Workday, including 3 times prior to the start of
    his employment and 76 times during his employment. (Cone Dec., ¶ 3, Exhibit B)

11. On December 14, 2016, at 3:49 p.m. PST, after creating his private personal password,
    Plaintiff entered his emergency contacts into Workday. As his primary contact, Plaintiff
    entered the name, home address, email address and telephone number of his spouse. As
    his alternative contact, Plaintiff entered the name, home address and telephone number of
    his daughter. (Cone Dec., ¶ 7, Exhibits C, D)

12. Two days later, on December 16, 2016, at 1:13 p.m. PST, Plaintiff again used the private
    personal password he created on December 14, 2016 to initiate a Workday session. (Cone
    Dec., ¶ 8, Exhibit B)

13. On December 16, 2016, at 1:18 p.m. PST, Plaintiff entered personal information regarding
    Country of Birth, Region of Birth, City of Birth, Marital Status, Marital Status Date,
    Race/Ethnicity, Citizenship Status, and Military Status. (Cone Dec., ¶ 9, Exhibits A, E)

14. On December 16, 2016, at 1:56 p.m. PST, Plaintiff confirmed Robert Edward Keane, Jr.
    as his name, updated his primary phone and entered an additional phone. (Cone Dec., ¶ 10,
    Exhibit F)

15. On December 16, 2020, at 2:00 p.m. PST, Plaintiff completed and submitted the electronic
    Signature Statements for the DST Policies and for the DST Arbitration Program

                                                                                   5|Page
          Case 1:20-cv-11427-DJC Document 14 Filed 09/18/20 Page 7 of 15




         Agreement. The Workday section was titled DST Policies and DST Arbitration
         Program Agreement, and the part where plaintiff submitted his electronic Signature
         Statements read as follows:
Document       PDF DST Policies

Instructions   In this step, please carefully review the Signature Statement. Click I Agree to
               indicate you understand the Signature Statement.

Signature Statement When you click the “I Agree” checkbox below, you are agreeing that you
                    understand the following: (a) the attached document sets forth updated DST
                    Policies provided to employees of DST organizations; (b) you are expected
                    to read and comply with the policies, including the Equal Employment
                    Opportunity Policy, which prohibits unlawful discrimination, harassment or
                    retaliation and provides a complaint procedure for you to follow for any
                    violations of the policy; and (c) the policies may be modified in the future
                    and the current version of the policies always will be available to you at
                    DST Connect.

I Agree

Document       PDF DST Arbitration Program Agreement

Instructions   In this step, please carefully review the Signature Statement. Click I Agree to
               indicate you understand the Signature Statement and then click Submit at the
               bottom of the page.

Signature Statement When you click the “I Agree” checkbox below, you are agreeing that you
                    understand the following: (a) the attached document is the new DST
                    Arbitration Program Agreement (“APA”) offered to employees of DST
                    organizations as a uniform dispute resolution procedure under which DST
                    agrees to pay the costs of arbitration and mediation; (b) DST is providing
                    you with 30 days to read and consider the APA; and (c) you will be
                    considered to have agreed to the APA if you do not opt out in writing by
                    certified mail return receipt requested within 30 days as provided for in the
                    APA. THE ATTACHED DST ARBITRATION PROGRAM
                    AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION
                    WHICH MAY BE ENFORCED BY THE PARTIES.

I Agree

Comment               ____________________________________________

Submit                Save for Later                Cancel

(Cone Dec., ¶ 11, Exhibit G)


                                                                                      6|Page
     Case 1:20-cv-11427-DJC Document 14 Filed 09/18/20 Page 8 of 15




16. On December 16, 2016, at 2:00 p.m. PST, when Plaintiff electronically submitted “I
    Agree” to the Signature Statement for the DST Arbitration Program Agreement, he had
    access to the full DST Arbitration Program Agreement by clicking on the PDF copy of the
    program immediately above his Signature Statement. (Cone Dec., ¶ 12, Exhibit G)

17. From 2:00 p.m. PST on December 16, 2016 when Plaintiff submitted his electronic
    signature until Plaintiff was informed of his termination on February 24, 2020, Plaintiff
    had continued access to the DST Arbitration Program Agreement through Workday. (Cone
    Dec., ¶ 13)

18. Once Plaintiff started active ALPS employment on December 19, 2016, he also had
    continued access to the DST Arbitration Program Agreement through the DST Intranet at
    DSTConnect. (Cone Dec., ¶14)

19. On December 16, 2016, after Plaintiff submitted his electronic signature for the DST
    Arbitration Program Agreement, Plaintiff continued to take actions on Workday:

       a. At 2:03 p.m. PST, Plaintiff submitted the employee section of his Form I-9.

       b. At 2:06 p.m. PST, Plaintiff agreed to Direct Deposit terms and provided bank
          account information, including account number and routing number.
(Cone Dec., ¶15, Exhibit A)

20. On December 18, 2016, at 6:51 a.m. PST, Plaintiff again used the private personal
    password he created on December 14, 2016 to initiate a Workday session.

       a. At 7:00 a.m. PST, Plaintiff submitted his Massachusetts State Withholding
          Elections.
(Cone Dec., ¶16, Exhibit A, B)

21. On December 19, 2016, at 1:23 p.m. PST, Plaintiff again used the private personal
    password he created on December 14, 2016 to initiate a Workday session.

       a. At 1:26 p.m. PST, Plaintiff submitted his Federal Withholding Elections.
(Cone Dec., ¶17, Exhibits A, B)

22. The DST Arbitration Program Agreement stated the following with respect to the right of
    Plaintiff to opt of out the agreement:
   Agreeing to this Arbitration Program Agreement

   Agreement to this APA by an Associate is entirely voluntary because all Associates
   have the right to opt out in writing within 30 days after receipt of notice of and
   access to this APA. DST provides the 30 day opt out period because we want


                                                                                  7|Page
     Case 1:20-cv-11427-DJC Document 14 Filed 09/18/20 Page 9 of 15




   Associates to participate in this Arbitration Program, but we do not want to require
   Associates to make a quick decision. We want to provide Associates with plenty
   of time to consider whether they want to voluntarily agree to or opt out of this APA.

   For each Associate who applies for, continues or starts employment or service after
   July 1, 2016 and does not opt out in writing within 30 days after he/she receives
   notice of and access to this APA, the Associate and DST shall be considered to have
   agreed as a binding contract to waive their right to a judge or jury trial and to resolve
   employment-related legal claims under the terms of this APA instead of through a
   lawsuit. In order to opt out of this APA, an Associate must send a letter by Certified
   Mail/Return Receipt Requested to the DST Chief Human Resource Officer, 333 W.
   11th St., Kansas City, Missouri 64105, stating his/her desire to opt out. The opt out
   letter may simply state the following: “I wish to opt out of the DST Arbitration
   Program Agreement.” The opt out letter must be postmarked within 30 days after
   the Associate receives notice of and access to this APA. There will be no retaliation
   against any Associate for opting out of this APA. Upon request, DST will reimburse
   the Associate for postage and other reasonable expenses of mailing an opt out letter.
   If an Associate properly opts out of this APA and was covered by a prior existing
   Arbitration Policy or Program as of the July 1, 2016 date of the implementation of
   this APA, then the prior Arbitration Program or Policy shall remain in effect for the
   Associate and the Associate shall remain in the same opted out or not opted out
   status as he was on July 1, 2016 under the existing Arbitration Policy or Program.
   The prior Arbitration Program or Policy also remains in effect if an Associate does
   not opt out of this APA, but for whom this APA is later found for some reason not
   to be a valid and enforceable agreement.
   Associates are welcome to contact the DST People Center if they have any
   questions or need further information regarding this APA or their right to opt out of
   this APA. We also encourage Associates, if they desire, to secure advice from an
   attorney or any other person regarding this APA and their right to opt out of this
   APA. Any Associate who does not mail an opt out letter by Certified Mail/Return
   Receipt Requested to the DST Chief Human Resource Officer, 333 W. 11th St.,
   Kansas City, Missouri 64105 postmarked within 30 days after the Associate
   receives notice of and access to this APA shall be considered to have agreed to this
   APA, shall be automatically covered by this APA, and shall be contractually
   obligated to resolve legal claims under the terms of this APA and not through a
   lawsuit with a judge or jury trial.
   (Roustio Dec., ¶13, Exhibit B)

23. Plaintiff did not submit an opt out of the APA within 30 days as provided for under the
    terms of the program and as stated in his Signature Statement signed on December 16,
    2016. (Roustio Dec., ¶ 15)

24. Plaintiff has never submitted an opt out of the APA. (Roustio Dec., ¶ 16)



                                                                                        8|Page
        Case 1:20-cv-11427-DJC Document 14 Filed 09/18/20 Page 10 of 15




   25. On July 31, 2020, Defendants received service from the Massachusetts Commission
       Against Discrimination of a Complaint filed by Plaintiff alleging age discrimination.
       (Roustio Dec., ¶ 17, Ex. E)

                                           III. Argument

       This motion is properly presented for ruling by this Court – rather than ruling by an

Arbitrator – because the Arbitration Program Agreement expressly provides “[a]ny dispute

regarding the enforceability of this APA, of the enforceability of this APA’s prohibition on class

action, collective action, and multiple Associate claims, shall be determined by the courts and not

by the Arbitrator.” (Roustio Dec., ¶13, Exhibit B, APA at 3.) While not necessary to trigger

application of the FAA, the APA in this case provides “[t]he Federal Arbitration Act governs the

enforcement of this APA and proceedings under this APA, other than as modified by this APA.”

(Roustio Dec., ¶13, Exhibit B, APA at 2.)

       Under the FAA, the first issue is whether there is an enforceable arbitration contract, i.e.,

whether the elements of a contract exist under Massachusetts law. Freitas v. Comcast Cable

Commcn’s Mgmt. LLC, No. 19-12470-PBS, 2020 WL 1495884 (D. Mass. 2020), states the

applicable standard for enforcement:

       To compel arbitration, a defendant must establish that “a valid agreement to
       arbitrate exists, that [the defendant] is entitled to invoke the arbitration clause, that
       the other party is bound by that clause, and that the claim asserted comes within the
       clause’s scope.” Nat’l Fed. of the Blind v. The Container Store, Inc., 904 F.3d 70,
       79 (1st Cir. 2018) (quoting Soto-Fonalledas v. Ritz-Carlton San Juan Hotel Spa &
       Casino, 640 F.3d 471, 474 (1st Cir. 2011)).

The Statement of Material Facts, supra, clearly establish the prerequisites for enforcement under

Freitas. Additionally, prior to this case, Federal and State courts in Missouri (the location of

Defendant DST’s headquarters) have applied the same FAA and general contract standards in

granting motions to compel arbitration under a predecessor DST arbitration agreement that was

substantially identical to the APA at issue in this case. In Zanders v. DST Systems, Inc., No. 09-


                                                                                            9|Page
        Case 1:20-cv-11427-DJC Document 14 Filed 09/18/20 Page 11 of 15




0521-CV-W-GAF (W.D. Mo. Feb. 5, 2010) (attached hereto as Exhibit A), U.S. District Judge

Fenner held a binding contract existed, in language squarely applicable to the DST Arbitration

Program Agreement at issue in this case:

       The plain language of the Policy makes clear that it is a binding contract, requiring
       both Plaintiffs and Defendant to arbitrate all employment-related legal claims, and
       provides a detailed listing of legal claims covered by the Policy. Further, Plaintiff
       was informed of her opportunity to opt out of the Policy and the procedure required
       to opt out in two separate documents, the acknowledgement form and the Policy,
       but failed to take the steps necessary to do so.

Three years later, in Jackson County State Circuit Court, the same predecessor DST arbitration

agreement was found to be an enforceable contract, in a summary order compelling arbitration

after extensive briefing by both parties. Hang and Xiong v. DST Systems, Inc., No. 1316-CV12273

(Jackson Co. Cir. Ct, Aug. 28, 2013) (attached hereto as Exhibit B).

       Numerous Massachusetts federal and state court cases provide full support for the

enforcement of APA in this case. In Freitas, supra, the court ordered arbitration of multiple

claims, including commission and discriminations claims under the same Massachusetts statutes

relied on by Plaintiff in this case. The Freitas arbitration agreement also included an employee

opt-out process of approximately 30 days, similar to the 30-day period in the APA at issue in the

present case. Other Massachusetts cases have enforced similar arbitration agreements with

comparable opt-out provisions. See, e.g., Okereke v. Uber Techs., Inc., No. 16-cv-12487-PBS,

2017 WL 6336080, at *6 (D. Mass. Jun. 13, 2017) (finding arbitration agreement valid where

employee clicked “I accept” on Uber application and did not opt out within 30 days); Barrasso v.

Macy’s Retail Holdings, No. 1:15-cv-103098-ADB, 2016 WL 1449567, at *6 (D. Mass. Apr. 12,

2016) (finding arbitration agreement valid where employee signed form electronically and did not

opt out within 30 days). See also Salvi v. TRW Automotive U.S. LLC, No. 11–40085–FDS, 2012




                                                                                       10 | P a g e
         Case 1:20-cv-11427-DJC Document 14 Filed 09/18/20 Page 12 of 15




WL 274755 (D. Mass. 2012) (enforcement of employer’s “Problem Resolution Policy” as

arbitration agreement).

        There is no legitimate dispute in this case over the fact that Plaintiff was provided a

meaningful opportunity to opt out. On December 16, 2016, Plaintiff submitted “I Agree” to a

Signature Statement that expressly stated he agreed and understood “you will be considered to

have agreed to the APA if you do not opt out in writing by certified mail return receipt requested

within 30 days as provided for in the APA.” (Roustio Dec., ¶13, Exhibit B, APA at 4.) The DST

Arbitration Program Agreement further informed Plaintiff as follows:

        For each Associate who applies for, continues, or starts employment or service after
        July 1, 2016 and does not opt out in writing within 30 days after he/she receives
        notice of and access to this APA, the Associate and DST shall be considered to
        have agreed as a binding contract to waive their right to a judge or jury trial and to
        resolve employment –related legal claims under the terms of this APA instead of
        through a lawsuit.

(Roustio Dec., ¶13, Exhibit B, APA at 4.) On December 16, 2016, when Plaintiff agreed to the

Signature Statement, he also was provided access to a PDF copy of the entire DST Arbitration

Program Agreement. The PDF link to the program was directly about the Signature Statement.

Since that time, he continuously had access to the APA through Workday and, commencing

December 19, 2016, when he started employment, through the DSTConnect, which is the DST

Intranet site.

        There also is no doubt that Plaintiff’s commission and discrimination claims are covered

by the APA, which expressly states “[t]his APA covers all legal claims arising out of or relating

to employment” and then proceeds to specifically reference “overtime or other compensation

disputes; . . . breach of contract; and other statutory or common law claims” and “employment

discrimination . . . based on federal, state or local statute.” (Roustio Dec., ¶13, Exhibit B, APA at

3.)


                                                                                         11 | P a g e
        Case 1:20-cv-11427-DJC Document 14 Filed 09/18/20 Page 13 of 15




       There similarly is no doubt that consideration was provided to Plaintiff. The consideration

included, but was not limited to, the promise to submit to arbitration any claims against Plaintiff,

the promise to be bound by the results of the arbitration process, and the promise to pay all the

fees of the arbitrator and the charges by the American Arbitration Association. (Roustio Dec.,

¶13, Exhibit B, APA at 1-3.)

       This motion to compel arbitration includes the separate age discrimination claim Plaintiff

recently filed with the MCAD. (Roustio Dec., ¶17, Exhibit E) In summary form, the grounds to

compel arbitration of the age claim are as follows

       1. This motion is to enforce the arbitration agreement entered into by Plaintiff;

       2. The arbitration agreement clearly covers the age discrimination claim: “This
          APA covers all legal claims arising out of or relating to employment” with
          specific reference to ““employment discrimination . . . based on federal, state
          or local statute.” (Roustio Dec., ¶13, Exhibit B, APA at 3); and

       3. In Joule, Inc. v. Simmons, 459 Mass. 88 (2011), the Massachusetts Supreme
          Judicial Court clearly stated the applicable principle for compelling an
          individual with a pending MCAD discrimination claim to arbitrate the
          claim: “If an employer and employee enter into a valid and sufficiently clear
          agreement to arbitrate any and all disputes relating to discrimination, then the
          party seeking arbitration of such a dispute is entitled to have the agreement
          enforced.”

The Joule case involved the same situation as the present case with a plaintiff who had filed a

discrimination complaint with the MCAD. Joule made clear that even though the employer was

entitled to an order that the plaintiff arbitrate the covered discrimination claim, the order did not

deprive the MCAD of jurisdiction to investigate and process the claim. It merely required the

Plaintiff to assert his personal claim in arbitration in accordance with his arbitration

agreement. The MCAD retains jurisdiction and can proceed as it deems appropriate, but the

plaintiff cannot directly pursue his personal claim within the MCAD. See Joule, 459 Mass. at 98.

The same rationale and approach applies to the present case.


                                                                                        12 | P a g e
          Case 1:20-cv-11427-DJC Document 14 Filed 09/18/20 Page 14 of 15




         Plaintiff may argue that he has not pleaded the MCAD age discrimination claim in this

case. That is true but irrelevant. The issue raised by this motion is the enforcement of the

arbitration agreement under the FAA and the Joule holding, not the defense of the age

discrimination claim. There FAA and contact issues are the same for the pleaded commission

claim as they are for the MCAD age discrimination claim. The determinative issues are identical

with respect to the existence of an arbitration agreement and the compelling of arbitration. The

arbitration agreement entered into by Plaintiff covered both claims and should be enforced with

respect to both claims. 3

                                                   IV. Conclusion
         There is a strong public policy favoring arbitration. See e.g., Bercovitch v. Baldwin School,

Inc., 133 F.3d 141, 147 (1st Cir. 1998). State and federal courts presume arbitrability, subject to

the condition that generally applicable contract defenses, such as fraud, duress, or

unconscionability, may be used to invalidate arbitration agreements. See, e.g., Doctor’s Assocs.,

Inc. v. Casarotto, 517 U.S. 681, 687 (1996); Miller v. Cotter, 448 Mass. 671, 679 (2007). The

party opposing arbitration bears the burden of showing the agreement is not enforceable. See

Green Tree Fin. Corp. v. Randolph, 531 U.S. 79, 92 (2000). Here, the APA is a valid and

enforceable contract. Plaintiff has identified no basis to invalidate the agreement and there is no

basis to do so.




3
  There are both legal and practical reasons for the Court to order arbitration of the age discrimination claim in addition
to the commission claim. If the order compelling arbitration did not include the age claim, then defendants would
need to file a separate lawsuit to compel arbitration of the age claim. That would cause delay, expense, and other
obstacles to the efficient resolution of all disputes in arbitration that is the purpose of the agreement and the objective
of the FAA. Additionally, if Defendants did not properly seek arbitration of the age discrimination clam in this motion,
it might raise a waiver issue. Most important, the relevant facts and legal issues related to the coverage and
enforcement of the DST Arbitration Program Agreement claim with respect to the age discrimination claim are fully
before the Court and arbitration should be ordered.

                                                                                                            13 | P a g e
        Case 1:20-cv-11427-DJC Document 14 Filed 09/18/20 Page 15 of 15




                                              Respectfully submitted,

                                              ALPS FUND SERVICES, INC.,
                                              DST SYSTEMS, INC., &
                                              SS&C TECHNOLOGIES, INC.

Dated: September 18, 2020                By: ___/s/ Jeffrey A. Fritz________
                                             Jeffrey A. Fritz (BBO# 658195)
                                             FISHER & PHILLIPS LLP
                                             200 State Street, 7th Floor
                                             Boston, Massachusetts 02109
                                             Tel: (617) 722-0044
                                             Fax: (617) 532-5899
                                             jfritz@fisherphillips.com

                                              Its Attorneys

                             LOCAL RULE 7.1 CERTIFICATION

       I certify Defendants’ counsel has conferred with Plaintiff’s counsel and have attempted in

good faith to resolve or narrow the matter at issue in this motion.



                                              ______/s/ Jeffrey A. Fritz________________
                                                       Jeffrey A. Fritz


                                       CERTIFICATION

       I, Jeffrey A. Fritz, hereby certify that this document, filed through the ECF system, will be

sent electronically to the registered participants as identified on the Notice of Electronic Filing

(NEF) on September 18, 2020.



                                              ______/s/ Jeffrey A. Fritz________________
                                                       Jeffrey A. Fritz




                                                                                        14 | P a g e
